DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-8 and 10-20 are pending.
Claims 2 and 9 are cancelled.


Response to Amendment
The amendment, filed 11 January 2021, is fully responsive.

Applicant’s remarks with regards to the double patenting, see page 7, is noted by Examiner. Accordingly, the Non-Statutory Double Patenting rejections previously set forth of the claims 1, 11, and 17 are maintained.

Applicant’s amendments to the claims 1-10 have overcome each and every 112(b) rejections previously set forth. The 112(b) rejections of the claims 1-10 have been withdrawn.

Applicant’s amendments to the claims 1-10 have overcome each and every 101 rejections previously set forth. The 101 rejections of the claims 1-10 have been withdrawn.


Response to Arguments
Applicant’s general arguments with respect to 102 rejections, see pages 8-10, are directed Pouchak and Spivey, individually or in combination, not teaching “triggering analytics based on inferred details of the heating or cooling equipment comprises: defining, with a cloud system in communication with cloud gateway device, an equipment template for the heating or cooling equipment based on the configuration data; mapping, with the cloud system, configuration parameter for heating or cooling equipment to the equipment template; and obtaining, with the cloud system, equipment specific analytic algorithms for the heating or cooling equipment based on the mapped configuration parameters”.
Examiner submits that Spivey teaches “triggering analytics based on inferred details of the heating or cooling equipment comprises: defining, with a cloud system in communication with cloud gateway device, an equipment template for the heating or cooling equipment based on the configuration data; mapping, with the cloud system, configuration parameter for heating or cooling equipment to the equipment template; and obtaining, with the cloud system, equipment specific analytic algorithms for the heating or cooling equipment based on the mapped configuration parameters” as follows:
Spivey teaches: wherein the triggering analytics comprises: defining, with a cloud system …, an equipment template for the heating or cooling equipment based on the configuration data; (Spivey: [0031], figure 1 “Turning to FIG. 1, a block diagram 100 is presented illustrating an exemplary present day building management system (BMS).  The diagram 100 shows a typical building 101 (or, "facility" 101) that may have a primary space 102 and one or more smaller spaces 103-105 such as offices and the like.  Within the facility are heating, ventilation, and air conditioning (HVAC) systems, such as air handlers, chiller plant, [The automated fault detection (AFD) element 240 coupled to BMS element 230, as well as, to an analytics servers 244 over the Internet reads on “with a cloud system”.] (Spivey: figure 5, [0062] “At block 504, configuration data for the facility is retrieved from a configuration data set 522.  The configuration data set 522 may include a diverse set of data from multiple manual and electronic sources, as described above.  Flow then proceeds to block 506.”; [0063] At block 506, the retrieved data is then normalized and standardized so that it can be used to automatically select fault equations from a library of predefined equations.  Flow then proceeds to block 508.”; [0064] “At block 508, a base system model is generated utilizing the normalized and standardized data provided via block 506 and other configuration data via block 504.  The base system model represents the BMS components 210-218 within the facility 201 under evaluation.”) [Selecting predefined equations from the library based on the retrieved configuration data and creating the base system model reads on “defining … an equipment template for the heating or cooling equipment based on the configuration data”.]
mapping, with the cloud system, configuration parameter for heating or cooling equipment to the equipment template; and (Spivey: figure 5, [0064] “At block 508, a base system model is generated utilizing the normalized and standardized data provided via block 506 and other configuration data via block 504.  The base system model represents the BMS components 210-218 within the facility 201 under evaluation.”; [0065] At block 510, standard fault equations are selected for the base system model generated at block 508.  Flow then proceeds to block 512.”; [0066] At block 512, one or more virtual datapoints are automatically created to supplement the base system model as a function of missing datapoints, available datapoints, and component arrangement.  The synthesis of virtual data points allows for maximum fault algorithm coverage.  Flow then proceeds to block 514.”) [The combination of normalized and standardized data and the virtual datapoints of the base system to process BMS component data during operation reads on “mapping … configuration parameters …”.]
obtaining, with the cloud system, equipment specific analytic algorithms for the heating or cooling equipment based on the mapped configuration parameters. (Spivey: [0067] “At block 514, the runnable fault algorithm list is developed from the base/updated system model.  Then flow proceeds to block 520.”; [0068] At block 520, a final system model is verified and stored in a system configuration data base 526.  Normalization equations for the data are also stored in the system configuration data base 526.  The data stored in the system configuration data base 526 is the data employed by the AFD element 240 to process BMS component data during real-time operation.  As is noted above, the system model can be updated with additional information or changes to current data inputs, which will initiate re-creation of the initial system model.  Flow then proceeds to block 516, where the final system model [Developing and storing the final system model reads on “obtaining … equipment specific analytic algorithms …”.] 
Spivey further, implicitly teaches:
defining, with a cloud system in communication with cloud gateway device… (Spivey: [0048], figure 2 “However, in contrast to the facility 101 of FIG. 1, the facility 201 according to the present invention also includes an automated fault detection (AFD) element 240 that is coupled to the BMS element 230 via a wired link 231 and/or a wireless link 232, and that is also coupled to the energy consumption meter 329.  In one embodiment, the AFD element 240 may be collocated with the BMS element 230.  The AFD element 240 is also coupled to an analytics server 244 over a wide area network 242 such as the well-known internet 242 by well-known mechanisms of connection.”) [The system being coupled by well-known mechanisms of connection implicitly reads on “with the cloud gateway device” and “in communication with cloud gateway device”.]
See the 103 rejection below for claim 1 in its entirety.

Applicant’s general arguments with respect to 103 rejections, see pages 11-13, are directed Pouchak and Spivey, individually or in combination, not teaching “a cloud system configured to receive the configuration data from a controller, determine which fault detection algorithms are relevant to the types of the equipment and subsystems of the equipment based on the configuration data, and obtain equipment specific analytic algorithms for the equipment based on the fault detection algorithms”.
Examiner submits that Spivey teaches “a cloud system configured to receive the configuration data from a controller, determine which fault detection algorithms are relevant to 
Spivey teaches: a cloud system configured to: receive the configuration data from the controller; 40 of 42determine which fault detection algorithms are relevant to the types of the equipment and subsystems of the equipment based on the configuration data; and (Spivey: [0031], figure 1 “Turning to FIG. 1, a block diagram 100 is presented illustrating an exemplary present day building management system (BMS).  The diagram 100 shows a typical building 101 (or, "facility" 101) that may have a primary space 102 and one or more smaller spaces 103-105 such as offices and the like.  Within the facility are heating, ventilation, and air conditioning (HVAC) systems, such as air handlers, chiller plant, boiler plant, terminal units, and the like which are built up from components such as a chiller 111, rotating fans 112, a controllable damper 113, a controllable valves 114, a condenser 115, an axial fan 116, a heater 117, a humidifier 118, and sensors 133-134.”; [0048], figure 2 “However, in contrast to the facility 101 of FIG. 1, the facility 201 according to the present invention also includes an automated fault detection (AFD) element 240 that is coupled to the BMS element 230 via a wired link 231 and/or a wireless link 232, and that is also coupled to the energy consumption meter 329.  In one embodiment, the AFD element 240 may be collocated with the BMS element 230.  The AFD element 240 is also coupled to an analytics server 244 over a wide area network 242 such as the well-known internet 242 by well-known mechanisms of connection.”) [The automated fault detection (AFD) element 240 coupled to BMS element 230, as well as, to an analytics servers 244 over the Internet reads on “with a cloud system”.] (Spivey: figure 5, [0062] “At block 504, configuration data for the facility is retrieved from a configuration data set 522.  The [Automatically selecting predefined equations from the library based on the retrieved configuration data and creating the base system model reads on “receive the configuration data… “ and “determine which fault detection algorithms are relevant …”.]
obtain equipment specific analytic algorithms for the equipment based on the fault detection algorithms. (Spivey: [0067] “At block 514, the runnable fault algorithm list is developed from the base/updated system model.  Then flow proceeds to block 520.”; [0068] At block 520, a final system model is verified and stored in a system configuration data base 526.  Normalization equations for the data are also stored in the system configuration data base 526.  The data stored in the system configuration data base 526 is the data employed by the AFD element 240 to process BMS component data during real-time operation.  As is noted above, the system model can be updated with additional information or changes to current data inputs, which will initiate re-creation of the initial system model.  Flow then proceeds to block 516, where the final system model generates outputs.”) [Developing and storing the final system model reads on “obtain equipment specific analytic algorithms …”.]



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 17-20  are rejected under 35 U.S.C. 103 as being unpatentable over Pouchak (US 2005/0040247 A1), hereinafter ‘Pouchak’, in view of Spivey et al. (US 2014/0325292 A1), hereinafter ‘Spivey’.

Regarding claim 11, Pouchak teaches:
A system for inferring equipment details from a controller configuration, comprising: (Pouchak: [0009] “A program with configuration information may be uploaded to the PDA from a controller of an air handling and conditioning system, such as the HVAC.  Such controller may be similar to a programmable thermostat having adjustment and settings for controlling the parameters of the system.  All of the items that need to be done for configuring, setting, adjusting and controlling a system via the thermostat, controller or computer may be done on a PDA at any time at a location as desired, possibly remote from the building having the system.  Whether at the office, home or other place, one may configure, set and adjust, among other things, with the PDA, parameters and actions of a controller relative to various air management systems at different facilities.  Programmed configurations, settings, adjustments and the like may be done with the PDA.  Then one may take the PDA and go to the various [The system as illustrated in figures 1 or 2 reads on “A system”.]
a controller; (Pouchak: Abstract, figure 2 “A thermostat providing modulated or analog control of valves or dampers of an air management system.  This permits operating a single cooling or heating stage with partially open valves or dampers as needed, since one full stage [The thermostat reads on “a controller”.]
equipment connected to the controller; and (Pouchak: figure 2) [See the Air Management System 15, which reads on “equipment”, connected to the Thermostat 11.] 
wherein the controller is configured for control of the equipment. (Pouchak: [0006] “The thermostat may contain a software component that allows automatic configuration of the output actuation type (modulation and discrete) identified by the sub-base with preset configuration resistors. … Applications of this modulating thermostat may be used for boiler firing rate controls and other energy supply or cooling type equipment.  Through the use of programmable memory, additional algorithms can be developed to apply to a wide range and variety of control applications besides air management system control.”)

Pouchak does not explicitly teach: a cloud system in communication with the controller; and wherein the cloud system is configured to: define an equipment template for the equipment based on equipment configuration data received from the controller; map configuration parameters for the equipment to the equipment template; and obtain equipment specific analytic algorithms for the equipment based on the mapped configuration parameters.
Spivey teaches: 
a cloud system in communication with the controller; and wherein the cloud system is configured to: define an equipment template for the equipment based on equipment configuration data received from the controller; (Spivey: [0031], figure 1 “Turning to FIG. 1, a block diagram 100 is presented illustrating an exemplary present day building management system (BMS).  The diagram 100 shows a typical building 101 (or, "facility" 101) that may have a primary space 102 and one or more smaller spaces 103-105 such as offices and the like.  Within the facility are heating, ventilation, and air conditioning (HVAC) systems, such as air handlers, chiller plant, boiler plant, terminal units, and the like which are built up from components such as a chiller 111, rotating fans 112, a controllable damper 113, a controllable valves 114, a condenser 115, an axial fan 116, a heater 117, a humidifier 118, and sensors 133-134.”; [0048], figure 2 “However, in contrast to the facility 101 of FIG. 1, the facility 201 according to the present invention also includes an automated fault detection (AFD) element 240 that is coupled to the BMS element 230 via a wired link 231 and/or a wireless link 232, and that is also coupled to the energy consumption meter 329.  In one embodiment, the AFD element 240 may be collocated with the BMS element 230.  The AFD element 240 is also coupled to an analytics server 244 over a wide area network 242 such as the well-known internet 242 by well-known mechanisms of connection.”) [The automated fault detection (AFD) element 240 coupled to BMS element 230, as well as, to an analytics servers 244 over the Internet reads on “with a cloud system”.] (Spivey: figure 5, [0062] “At block 504, configuration data for the facility is retrieved from a configuration data set 522.  The configuration data set 522 may include a diverse set of data from multiple manual and electronic sources, as described above.  Flow then proceeds to block 506.”; [0063] At block 506, the retrieved data is then normalized and standardized so that it can be used to automatically select fault equations from a library of [Selecting predefined equations from the library based on the retrieved configuration data and creating the base system model reads on “define an equipment template for the equipment based on equipment configuration data received from the controller”.]
map configuration parameters for the equipment to the equipment template; and (Spivey: figure 5, [0064] “At block 508, a base system model is generated utilizing the normalized and standardized data provided via block 506 and other configuration data via block 504.  The base system model represents the BMS components 210-218 within the facility 201 under evaluation.”; [0065] At block 510, standard fault equations are selected for the base system model generated at block 508.  Flow then proceeds to block 512.”; [0066] At block 512, one or more virtual datapoints are automatically created to supplement the base system model as a function of missing datapoints, available datapoints, and component arrangement.  The synthesis of virtual data points allows for maximum fault algorithm coverage.  Flow then proceeds to block 514.”) [The combination of normalized and standardized data and the virtual datapoints of the base system to process BMS component data during operation reads on “map configuration parameters …”.]
obtain equipment specific analytic algorithms for the equipment based on the mapped configuration parameters. (Spivey: [0067] “At block 514, the runnable fault algorithm list is developed from the base/updated system model.  Then flow proceeds to block 520.”; [0068] At block 520, a final system model is verified and stored in a system configuration [Developing and storing the final system model reads on “obtain equipment specific analytic algorithms …”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Pouchak and Spivey before them, to modify the diagnostic process to incorporate selecting relevant diagnostics algorithms from a list of standard algorithms using configuration and other information of the system to be diagnosed.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve providing a diagnostics process that is built from algorithms that are tested and prequalified (Spivey: [0012] “In addition, what is needed is a mechanism for precisely modeling components and subsystems within a facility controlled by a BMS, and for using a predefined set of criteria to define applicability for automatically selecting fault detection algorithms from a tested, prequalified list.”).

Regarding claim 17, Pouchak teaches:
A system with analytics comprising: (Pouchak: [0009] “A program with configuration information may be uploaded to the PDA from a controller of an air handling and conditioning system, such as the HVAC.  Such controller may be similar to a programmable thermostat [The system as illustrated in figures 1 or 2 reads on “A system with analytics”.]
a controller; and equipment; and (Pouchak: Abstract, figure 2 “A thermostat providing modulated or analog control of valves or dampers of an air management system.  This permits operating a single cooling or heating stage with partially open valves or dampers as needed, since one full stage that is either fully on or off may not be easy to manage for effective air management of a particular type of building, zone or facility.  The thermostat may also provide non-modulated control of multi-stage cooling and heating systems.  The thermostat may even be used to control a modulated system having more than one stage of cooling or heating.”; [0009] “… Programmed configurations, settings, adjustments and the like may be done with the PDA.  Then one may take the PDA and go to the various thermostats, controllers, computers or other air management system control devices and upload the programs specific to the respective systems. … Then one may deal with various configurations, settings, adjustments and related activities as desired relative to the parameters of the air management system and then download any changes to the respective thermostat, controller, computer or control module of the system.”) [Programming configurations for a thermostat with the PDA and downloading the configurations to the thermostat reads on “configuring a thermostat”.]
wherein: the controller has configuration data about the equipment; (Pouchak: [0009] “A program with configuration information may be uploaded to the PDA from a controller of an air handling and conditioning system, such as the HVAC.  Such controller may be similar to a programmable thermostat having adjustment and settings for controlling the [The configuration information reads on “configuration data”, and the thermostat or the controller uploading the configuration information to the PDA means that the thermostat or the controller has the configuration information.]
the configuration data incorporates descriptions about types of the equipment and subsystems of the equipment; and (Pouchak: [0009] A program with configuration information may be uploaded to the PDA from a controller of an air handling and conditioning system, such as the HVAC. …”; [0006] “The thermostat may contain a software component that allows automatic configuration of the output actuation type (modulation and discrete) identified by the sub-base with preset configuration resistors. …”) [The program with configuration information including the output actuation type reads on “about types of the equipment”, and various sub-base arrangements read on “subsystems of the equipment”.] (Pouchak: [0079] “A heat pump configuration screen context rule may be to enable a heat pump configuration if the sub-base type is 1, 2 or 3.  A standard control configuration screen context rule may be to enable a standard control configuration if the sub-base type 1, 2, 3 or 4.  A dehumidification configuration screen context rule may be to enable if the sub-base type is 3 or 4 and the relative humidity sensor is configured.  A variable recovery rate configuration screen context rule may be to enable if the sub-base type is 2, 3 or 4 and the outside air temperature (OAT) sensor is enabled.  The relative humidity sensor configuration screen context rule may be to enable if the sub-base type is 3 or 4.  The discharge air temperature (DAT) and OAT sensor configuration screen context rule may be to enable if the sub-base type 2, 3 or 4.”)
40 of 42determine … fault detection algorithms are relevant to the types of the equipment and subsystems of the equipment based on the configuration data. (Pouchak: [0221] “To begin the commissioning startup, the user may tap on the commission button on a PDA screen as [The PDA performing diagnostics that is executed by masking irrelevant tests reads on “to determine … fault detection algorithms are relevant …”.]

Pouchak does not explicitly teach: a cloud system connected to the controller; the cloud system configured to: receive the configuration data from the controller; 40 of 42determine which fault detection algorithms are relevant to the types of the equipment and subsystems of the equipment based on the configuration data; and obtain equipment specific analytic algorithms for the eqiypment based on the fault detection algorithms.
Spivey teaches:
a cloud system connected to the controller; the cloud system configured to: receive the configuration data from the controller; 40 of 42determine which fault detection algorithms are relevant to the types of the equipment and subsystems of the equipment based on the configuration data; and (Spivey: [0031], figure 1 “Turning to FIG. 1, a block diagram 100 is presented illustrating an exemplary present day building management system (BMS).  The diagram 100 shows a typical building 101 (or, "facility" 101) that may have a primary space 102 and one or more smaller spaces 103-105 such as offices and the like.  Within the facility are heating, ventilation, and air conditioning (HVAC) systems, such as air handlers, chiller plant, boiler plant, terminal units, and the like which are built up from components such as a chiller 111, rotating fans 112, a controllable damper 113, a controllable valves 114, a condenser 115, an axial fan 116, a heater 117, a humidifier 118, and sensors 133-134.”; [0048], figure 2 “However, in contrast to the facility 101 of FIG. 1, the facility 201 according to the present invention also includes an automated fault detection (AFD) element 240 that is coupled to the BMS element 230 via a wired link 231 and/or a wireless link 232, and that is also coupled to the energy consumption meter 329.  In one embodiment, the AFD element 240 may be collocated with the BMS element 230.  The AFD element 240 is also coupled to an analytics server 244 over a wide area network 242 such as the well-known internet 242 by well-known mechanisms of connection.”) [The automated fault detection (AFD) element 240 coupled to BMS element 230, as well as, to an analytics servers 244 over the Internet reads on “with a cloud system”.] (Spivey: figure 5, [0062] “At block 504, configuration data for the facility is retrieved from a [Automatically selecting predefined equations from the library based on the retrieved configuration data and creating the base system model reads on “receive the configuration data… “ and “determine which fault detection algorithms are relevant …”.]
obtain equipment specific analytic algorithms for the equipment based on the fault detection algorithms. (Spivey: [0067] “At block 514, the runnable fault algorithm list is developed from the base/updated system model.  Then flow proceeds to block 520.”; [0068] At block 520, a final system model is verified and stored in a system configuration data base 526.  Normalization equations for the data are also stored in the system configuration data base 526.  The data stored in the system configuration data base 526 is the data employed by the AFD element 240 to process BMS component data during real-time operation.  As is noted above, the system model can be updated with additional information or changes to current data inputs, which will initiate re-creation of the initial system model.  Flow then proceeds to block 516, where the final system model generates outputs.”) [Developing and storing the final system model reads on “obtain equipment specific analytic algorithms …”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Pouchak and Spivey before 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve providing a diagnostics process that is built from algorithms that are tested and prequalified (Spivey: [0012] “In addition, what is needed is a mechanism for precisely modeling components and subsystems within a facility controlled by a BMS, and for using a predefined set of criteria to define applicability for automatically selecting fault detection algorithms from a tested, prequalified list.”).

Regarding claim 18, Pouchak and Spivey teach all the features of claim 17.
Spivey further teaches:
wherein the cloud system provides the fault detection algorithms relevant to the types of the equipment and the subsystems of the equipment. (Spivey: [0055] “As noted above, the system model building element 306 creates a hierarchical order of the components, equipment, and subsystems within the facility 201.  The hierarchical ordering is employed all the way down to each subsystem, laying out the system type and component hierarchy for each system.  This feeds into the fault detection algorithm element 310, which selects from a standard set of fault detection algorithms those required for coverage in the facility 201, which results in the development of an initial system model having a list of all the potential filter algorithms that can be applied to the modeled system if all the potential data points existed.”) [The subsystem and component hierarchy reads on “the types of equipment”, and selecting from the standard set of fault detection algorithms reads on “provides the fault detectin algorithms relevant …”.]
The motivation to combine Pouchak and Spivey, which teach the features of the present claim, as submitted in claim 17, is incorporated herein.

Regarding claim 19, Pouchak and Spivey teach all the features of claims 17-18.
Pouchak further teaches:
the fault detection algorithms comprise pre-defined trigger conditions; and if the trigger conditions are met of a fault detection algorithm for one or more types of the equipment and the subsystems of the equipment, then the cloud system automatically starts the fault detection algorithm for the one or more types of the equipment and the subsystems of the equipment. (Pouchak: [0227], figure 33 “FIG. 33 is a flow diagram of an illustrative diagnostic test sequence for a thermostat system.  In block 351, one may connect PDA 12 to thermostat 11 and upload the configuration identification as in block 352.  The normal controller delays may be turned off as in block 353.  Block 354 shows the sensor inputs and set points being overridden.  Then the sensors may be tested and the set points checked in block 355.  The fan/auxiliary process may be tested in block 356.  The cooling process may be tested in block 357 and the heating process may be tested in block 358.  Then the noted failures, errors and dysfunctions of thermostat 11 may be displayed on PDA 12 as in block 359.  In block 360, diagnostic solutions may be presented.”) [Passing from one step to another step as illustrated in figure 33 reads on “pre-defined trigger conditions” (e.g., PDA getting connected is a trigger to start the process and upload the configuration).]

Regarding claim 20, Pouchak and Spivey teach all the features of claim 17-19.
Spivey further teaches:
wherein the fault detection algorithm then acts on runtime and operational data from the one or more types of the equipment and the subsystems of the equipment. (Spivey: [0051] “During real-time operation, the AFD element 240 will gather BMS status data from the BMS element 230, energy consumption data from the meter 229, and various other data described above, as required, from the analytics server 244 in order to achieve the functions noted herein.  The AFD element 240 may generate one or more reports comprising, but not limited to, detected fault data, corrective action data, and efficiency improvements data.  These reports may be communicated via direct display on the AFD element 240 or may be transmitted to the analytics server 244.”) [The BMS status data and other data during real-time operation reads on “runtime and operational data”.]
The motivation to combine Pouchak and Spivey, which teach the features of the present claim, as submitted in claim 17, is incorporated herein.



Claims 1, 3-8, 10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pouchak, in view of Spivey, further in view of Wang et al. (US 2014/0081465 A1), hereinafter ‘Wang’.

Regarding claim 1, Pouchak teaches:
A method for triggering analytics comprising: (Pouchak: [0009] “A program with configuration information may be uploaded to the PDA from a controller of an air handling and conditioning system, such as the HVAC.  Such controller may be similar to a programmable thermostat having adjustment and settings for controlling the parameters of the system.  All of the items that need to be done for configuring, setting, adjusting and controlling a system via the thermostat, controller or computer may be done on a PDA at any time at a location as desired, possibly remote from the building having the system.  Whether at the office, home or other place, one may configure, set and adjust, among other things, with the PDA, parameters and actions of a controller relative to various air management systems at different facilities.  Programmed configurations, settings, adjustments and the like may be done with the PDA.  Then one may take the PDA and go to the various thermostats, controllers, computers or other air management system control devices and upload the programs specific to the respective systems.  These may be placed in memory.  One interface connection for the uploading and downloading between the PDA and the thermostat, controller or computer of the air management system may be an infrared (IR) connection.  One may obtain a PDA that is readily available in stores, such as a Palm.TM., or the like, and take it to a thermostat, controller, computer or control module of the air management system and upload a program, including the configuration and the settings the system.  Then one may deal with various configurations, settings, adjustments and related activities as desired relative to the parameters of the air management system and then download any changes to the respective thermostat, controller, computer or control module of the system.”; [0010] “The interfacing between the PDA or similar commercially available device and the controller or thermostat may also be done via radio frequency communications (such as Bluetooth or Wi-Fi), electrical lines such as the telephone, or optical fiber systems.  The internet, [Using the PDA for automatic analysis and diagnosis reads on “A method for triggering analytics”]
configuring a thermostat for control of heating or cooling equipment; (Pouchak: Abstract, figure 2 “A thermostat providing modulated or analog control of valves or dampers of an air management system.  This permits operating a single cooling or heating stage with partially open valves or dampers as needed, since one full stage that is either fully on or off may not be easy to manage for effective air management of a particular type of building, zone or facility.  The thermostat may also provide non-modulated control of multi-stage cooling and heating systems.  The thermostat may even be used to control a modulated system having more than one stage of cooling or heating.”; [0009] “… Programmed configurations, settings, adjustments and the like may be done with the PDA.  Then one may take the PDA and go to the various thermostats, controllers, computers or other air management system control devices and upload the programs specific to the respective systems. … Then one may deal with various configurations, settings, adjustments and related activities as desired relative to the parameters of the air management system and then download any changes to the respective thermostat, controller, computer or control module of the system.”) [Programming configurations for a thermostat with the PDA and downloading the configurations to the thermostat reads on “configuring a thermostat”.]
discovering, … controllers for the heating or cooling equipment; (Pouchak: [0007] “A group of thermostats may be connected to a common communications bus.  Such bus may have a sequencer connected to the bus.  Instructions, software changes, commands, parameters and other information may be communicated among the thermostats and the sequencer.  Operations of the thermostats may be sequenced.”) [The group of thermostats read on “controllers”.] (Pouchak: [0017] “The PDA based online diagnostics may automatically discover the thermostat configuration, turn off normal controller delays, temporarily override sensor inputs and set points, verify proper output action including monitoring the discharge air temperature for the resulting temperature behavior based on the equipment stages activated.”) [The PDA discovering thermostats reads on “discovering controllers”.]
reading, … configuration data relevant to the heating or cooling equipment from the controllers, and (Pouchak: [0009] “A program with configuration information may be uploaded to the PDA from a controller of an air handling and conditioning system, such as the HVAC.  Such controller may be similar to a programmable thermostat having adjustment and settings for controlling the parameters of the system.”) [The PDA uploading configuration information from the controller reads on “reading configuration data relevant …”.]
triggering analytics based on inferred details of the heating or cooling equipment, (Pouchak: [0221] “To begin the commissioning startup, the user may tap on the commission button on a PDA screen as shown in FIG. 28a.  The next screen may prompt the user to connect the PDA 12 serial port to thermostat 11, as in FIG. 28b.  Then the configuration tool (i.e., PDA 12) may upload the thermostat model and current configuration from the thermostat.  A commission summary screen appears as revealed in FIG. 28c.  This screen may appear after an analysis of the thermostat configuration.  Navigation through the commissioning process by the [Pressing the commission button, Back button or Next button reads on “triggering analytics”. The sensors screens that display the status of sensor/input diagnostics in a context sensitive format using the actual thermostat configuration data to mask irrelevant sensor tests reads on “based on inferred details of the heating or cooling equipment”] 

Pouchak does not explicitly teach: discovering, with the cloud gateway device …; reading, with the cloud gateway device …; wherein the triggering analytics comprises: defining, with a cloud system in communication with cloud gateway device, an equipment template for the heating or cooling equipment based on the configuration data; mapping, with the cloud system, configuration parameter for heating or cooling equipment to the equipment template; and obtaining, with the cloud system, equipment specific analytic algorithms for the heating or cooling equipment based on the mapped configuration parameters.
Spivey teaches:
wherein the triggering analytics comprises: defining, with a cloud system …, an equipment template for the heating or cooling equipment based on the configuration data; (Spivey: [0031], figure 1 “Turning to FIG. 1, a block diagram 100 is presented illustrating an exemplary present day building management system (BMS).  The diagram 100 shows a typical building 101 (or, "facility" 101) that may have a primary space 102 and one or more smaller spaces 103-105 such as offices and the like.  Within the facility are heating, ventilation, and air conditioning (HVAC) systems, such as air handlers, chiller plant, boiler plant, terminal units, and the like which are built up from components such as a chiller 111, rotating fans 112, a controllable damper 113, a controllable valves 114, a condenser 115, an axial fan 116, a heater 117, a humidifier 118, and sensors 133-134.”; [0048], figure 2 “However, in contrast to the facility 101 of FIG. 1, the facility 201 according to the present invention also includes an automated fault detection (AFD) element 240 that is coupled to the BMS element 230 via a wired link 231 and/or a wireless link 232, and that is also coupled to the energy consumption meter 329.  In one embodiment, the AFD element 240 may be collocated with the BMS element 230.  The AFD element 240 is also coupled to an analytics server 244 over a wide area network 242 such as the well-known internet 242 by well-known mechanisms of connection.”) [The automated fault detection (AFD) element 240 coupled to BMS element 230, as well as, to an analytics servers 244 over the Internet reads on “with a cloud system”.] (Spivey: figure 5, [0062] “At block 504, configuration data for the facility is retrieved from a configuration data set 522.  The configuration data set 522 may include a diverse set of data from multiple manual and [Selecting predefined equations from the library based on the retrieved configuration data and creating the base system model reads on “defining … an equipment template for the heating or cooling equipment based on the configuration data”.]
mapping, with the cloud system, configuration parameter for heating or cooling equipment to the equipment template; and (Spivey: figure 5, [0064] “At block 508, a base system model is generated utilizing the normalized and standardized data provided via block 506 and other configuration data via block 504.  The base system model represents the BMS components 210-218 within the facility 201 under evaluation.”; [0065] At block 510, standard fault equations are selected for the base system model generated at block 508.  Flow then proceeds to block 512.”; [0066] At block 512, one or more virtual datapoints are automatically created to supplement the base system model as a function of missing datapoints, available datapoints, and component arrangement.  The synthesis of virtual data points allows for maximum fault algorithm coverage.  Flow then proceeds to block 514.”) [The combination of normalized and standardized data and the virtual datapoints of the base system to process BMS component data during operation reads on “mapping … configuration parameters …”.]
obtaining, with the cloud system, equipment specific analytic algorithms for the heating or cooling equipment based on the mapped configuration parameters. (Spivey: [0067] [Developing and storing the final system model reads on “obtaining … equipment specific analytic algorithms …”.] 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Pouchak and Spivey before them, to modify the diagnostic process to incorporate selecting relevant diagnostics algorithms from a list of standard algorithms using configuration and other information of the system to be diagnosed.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve providing a diagnostics process that is built from algorithms that are tested and prequalified (Spivey: [0012] “In addition, what is needed is a mechanism for precisely modeling components and subsystems within a facility controlled by a BMS, and for using a predefined set of criteria to define applicability for automatically selecting fault detection algorithms from a tested, prequalified list.”).
Spivey further, implicitly teaches:
discovering, with the cloud gateway device …; reading, with the cloud gateway device …; defining, with a cloud system in communication with cloud gateway device… (Spivey: [0048], figure 2 “However, in contrast to the facility 101 of FIG. 1, the facility 201 according to the present invention also includes an automated fault detection (AFD) element 240 that is coupled to the BMS element 230 via a wired link 231 and/or a wireless link 232, and that is also coupled to the energy consumption meter 329.  In one embodiment, the AFD element 240 may be collocated with the BMS element 230.  The AFD element 240 is also coupled to an analytics server 244 over a wide area network 242 such as the well-known internet 242 by well-known mechanisms of connection.”) [The system being coupled by well-known mechanisms of connection implicitly reads on “with the cloud gateway device” and “in communication with cloud gateway device”.]

Pouchak and Spivey do not explicitly teach: discovering, with the cloud gateway device …; reading, with the cloud gateway device …; defining, with a cloud system in communication with cloud gateway device…
Wang teaches:
discovering, with the cloud gateway device …; reading, with the cloud gateway device …; defining, with a cloud system in communication with cloud gateway device… (Wang: [0052] “FIG. 2 is a diagram of additional items in a system.  There may be a house 21 with gateway 11 and router 12.  Hosts 19, such as thermostats, an outdoor air sensor 20 and a remote thermostat 29, may have RF connections to gateway 11.  Router 12 may connect gateway 11 to internet cloud 13.  Internet cloud 13 may provide connections to various applicators 22 such as smart phone component 15, web user component 14, IPad.TM.  24, and so forth.  Cloud 13 may [Also see figure 5 for communication between gateway and hosts (e.g., thermostat), and between gateway and service (e.g., cloud application server).]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Pouchak, Spivey and Wang before them, to modify the diagnostic processing system to incorporate using a gateway device for coordinating communications for the system.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve coordinating different protocols by providing information translation (Wang: [0034] “For an intelligent HVAC system, various HVAC devices may work together by communicating with each other through their specific "language" (i.e., HVAC communication protocol).  A remote access gateway device may provide the remote accessibility from other systems to this HVAC system, for example, access to the HVAC information through ethernet.  This may require the gateway device to provide the information translation and transmission capabilities between the different systems.  There may always be the latency issue for a communication between different systems.  The present approach may provide a better user experience when the user accesses the information to an HVAC system remotely by implementing the mailbox data storage mechanism in a gateway device.”).

Regarding claim 3, Pouchak, Spivey and Wang teach all the features of claim 1.
Pouchak further teaches:
deriving a configuration from the configuration data; sending the configuration to an analytics infrastructure device; and (Pouchak: [0221] “To begin the commissioning startup, the user may tap on the commission button on a PDA screen as shown in FIG. 28a.  The next screen may prompt the user to connect the PDA 12 serial port to thermostat 11, as in FIG. 28b.  Then the configuration tool (i.e., PDA 12) may upload the thermostat model and current configuration from the thermostat. …”) [The PDA reads on “an analytics infrastructure device”, the current configuration reads on “deriving a configuration from the configuration data”, and uploading the current configuration from the thermostat reads on thermostat “sending the configuration”.]
sending operational data from the thermostat to the analytics infrastructure device. (Pouchak: [0098] “Configuration tool 12 may be connected to thermostat 11 to read an online status report.  The status report may include data, but not limited to, such as the thermostat firmware version, thermostat hardware version, sub-base hardware version, run time error messages, space temperature, remote temperature set point input, discharge air temperature, outside air temperature, number of heating stages active, heating capacity output in percent, number of cooling stages active, cooling capacity in terms of percent, remote space relative humidity in percent, occupancy status (on or off), effective fan setting (on, off or auto), fan status (on or off), mode (heating or cooling), economizer logic state (on or off), occupancy override status, and run time data. …”) [The PDA reading the online status from the thermostat reads on thermostat “sending operational data”.]

Regarding claim 4, Pouchak, Spivey and Wang teach all the features of claim 1.
Spivey further teaches:
automatically identifying, … using a pre-defined template of a controller, a list of configuration and operation points to be read from the controller. (Spivey: figure 5, [0064] “At block 508, a base system model is generated utilizing the normalized and standardized data provided via block 506 and other configuration data via block 504.  The base system model represents the BMS components 210-218 within the facility 201 under evaluation.”; [0065] At block 510, standard fault equations are selected for the base system model generated at block 508.  Flow then proceeds to block 512.”; [0066] At block 512, one or more virtual datapoints are automatically created to supplement the base system model as a function of missing datapoints, available datapoints, and component arrangement.  The synthesis of virtual data points allows for maximum fault algorithm coverage.  Flow then proceeds to block 514.”)
The motivation to combine Pouchak and Spivey, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Spivey further, implicitly teaches:
… utilizing a gateway … (Spivey: [0048], figure 2 “However, in contrast to the facility 101 of FIG. 1, the facility 201 according to the present invention also includes an automated fault detection (AFD) element 240 that is coupled to the BMS element 230 via a wired link 231 and/or a wireless link 232, and that is also coupled to the energy consumption meter 329.  In one embodiment, the AFD element 240 may be collocated with the BMS element 230.  The AFD element 240 is also coupled to an analytics server 244 over a wide area network 242 such as the well-known internet 242 by well-known mechanisms of connection.”) [The system being coupled by well-known mechanisms of connection implicitly reads on “with the cloud gateway device” and “in communication with cloud gateway device”.]

Pouchak and Spivey do not explicitly teach: … utilizing a gateway …
Wang teaches:
… utilizing a gateway … (Wang: [0052] “FIG. 2 is a diagram of additional items in a system.  There may be a house 21 with gateway 11 and router 12.  Hosts 19, such as thermostats, an outdoor air sensor 20 and a remote thermostat 29, may have RF connections to gateway 11.  Router 12 may connect gateway 11 to internet cloud 13.  Internet cloud 13 may provide connections to various applicators 22 such as smart phone component 15, web user component 14, IPad.TM.  24, and so forth.  Cloud 13 may provide a connection to a server infrastructure (or server) 23 incorporating communications, databases, application servers, and so forth.”) [Also see figure 5 for communication between gateway and hosts (e.g., thermostat), and between gateway and service (e.g., cloud application server).]
The motivation to combine Pouchak, Spivey and Wang, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 5, Pouchak, Spivey and Wang teach all the features of claims 1 and 3.
Spivey further teaches:
comparing the configuration against standard heating or cooling equipment templates. (Spivey: [0055] “As noted above, the system model building element 306 creates a hierarchical order of the components, equipment, and subsystems within the facility 201.  The hierarchical ordering is employed all the way down to each subsystem, laying out the system type and component hierarchy for each system.  This feeds into the fault detection algorithm element 310, which selects from a standard set of fault detection algorithms those required for [The standard set of fault detection algorithms read on “standard heating or cooling equipment templates”, and the selecting process of determining required algorithms for the system hierarchy of components (configuration) reads on “comparing the configuration”] 
The motivation to combine Pouchak, Spivey and Wang, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 6, Pouchak, Spivey and Wang teach all the features of claims 1, 3 and 5.
Spivey further teaches:
identifying a subset of the heating or cooling equipment; and looking up analytics algorithms for the subset of the heating or cooling equipment. (Spivey: [0031], figure 1 “Turning to FIG. 1, a block diagram 100 is presented illustrating an exemplary present day building management system (BMS).  The diagram 100 shows a typical building 101 (or, "facility" 101) that may have a primary space 102 and one or more smaller spaces 103-105 such as offices and the like.  Within the facility are heating, ventilation, and air conditioning (HVAC) systems, such as air handlers, chiller plant, boiler plant, terminal units, and the like which are built up from components such as a chiller 111, rotating fans 112, a controllable damper 113, a controllable valves 114, a condenser 115, an axial fan 116, a heater 117, a humidifier 118, and sensors 133-134.”; [0055] “As noted above, the system model building element 306 creates a hierarchical order of the components, equipment, and subsystems within the facility 201.  The hierarchical ordering is employed all the way down to each subsystem, laying out the system [The subsystem and component hierarchy reads on “a subset of the heating or cooling equipment”, and selecting from the standard set of fault detection algorithms reads on “looking up analytics algorithms for the subset …”.]
The motivation to combine Pouchak, Spivey and Wang, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 7, Pouchak, Spivey and Wang teach teach all the features of claims 1, 3 and 5-6.
Spivey further teaches:
starting an instance of the analytics algorithms; and 38 of 42feeding respective operational data to the analytics algorithms. (Spivey: [0051] “During real-time operation, the AFD element 240 will gather BMS status data from the BMS element 230, energy consumption data from the meter 229, and various other data described above, as required, from the analytics server 244 in order to achieve the functions noted herein.  The AFD element 240 may generate one or more reports comprising, but not limited to, detected fault data, corrective action data, and efficiency improvements data.  These reports may be communicated via direct display on the AFD element 240 or may be transmitted to the analytics server 244.”) [Starting the real-time operation reads on “starting an instance of the analytics algorithms”, and AFD gathering status data from BMS reads on BMS “feeding respective operational data”.]


Regarding claim 8, Pouchak, Spivey and Wang teach teach all the features of claims 1, 3 and 5-7.
Spivey further teaches:
Identifying a fault detection procedure based on the configuration data; and wherein the defining the templates for the heating or cooling equipment based on the configuration data includes defining the templates for the heating or cooling equipment based on the fault detection procedure. (Spivey: [0057] “The model refining element 312 utilizes the initially created system model, the normalized and standardized data, and the virtual datapoints 246 to yield a base system model that is stored, along with all appropriate configuration parameters, in the system model data base 314.  The system model includes a dataset of fault detection algorithms that will be used by the AFD element 240 to evaluate the component data provided by the facility's BMS element 230.”) [The system model including fault detection algorithms that were selected reads on “defining templates for the heating or cooling equipment”.]
The motivation to combine Pouchak, Spivey and Wang, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 10, Pouchak, Spivey and Wang teach all the features of claim 1.
Pouchak further teaches:
wherein the thermostat, the heating or cooling equipment, and the controllers are of a light commercial building system. (Pouchak: [0004] Programmable commercial thermostat systems have been gaining in popularity due to the energy savings associated with programmable schedules and set points.  Most small commercial buildings with one or two zones typically may have rooftop equipment controlled through relay contacts such as heat stage 1, heat stage 2, cooling stage 1, cooling stage 2, and fan.”)

Regarding claim 12, Pouchak and Spivey teach all the features of claim 11.
Pouchak further teaches:
wherein: the … device discovers controllers; and (Pouchak: [0007] “A group of thermostats may be connected to a common communications bus.  Such bus may have a sequencer connected to the bus.  Instructions, software changes, commands, parameters and other information may be communicated among the thermostats and the sequencer.  Operations of the thermostats may be sequenced.”) [The group of thermostats read on “controllers”.] (Pouchak: [0017] “The PDA based online diagnostics may automatically discover the thermostat configuration, turn off normal controller delays, temporarily override sensor inputs and set points, verify proper output action including monitoring the discharge air temperature for the resulting temperature behavior based on the equipment stages activated.”) [The PDA discovering thermostats reads on “discovering controllers”.]
the equipment configuration data are read from the controllers using pre-defined templates that are present in the … device. (Pouchak: [0009] “A program with configuration information may be uploaded to the PDA from a controller of an air handling and conditioning system, such as the HVAC.  Such controller may be similar to a programmable thermostat [The PDA uploading configuration information from controllers reads on “configuration data are read from the controllers …”.] (Pouchak: [0088] “One may connect and configure with an existing arrangement on the PDA.  Various versions of firmware and software in thermostat 11 may support the processes in the following figures.  FIG. 4a is an opening screen where one may click ‘Select Existing Config’.”) [The existing configuration for a thermostat reads on “a pre-defined template of a controller”.] (Pouchak: [0015] A PDA and its interfacing with the thermostat of an air management system may also be used for automatic testing, checkout, analysis and diagnosis of the system.  Testing and trouble-shooting a complex fully featured commercial thermostat may be time consuming and confusing since the configuration must first be understood and then the operation must be run through valid modes with inputs and set points temporarily manipulated, plus waiting for the delays built into the controller, to verify operation.”; [0018] “… The PDA may automatically obtain the thermostat configuration, turn off normal controller delays, temporarily override sensor inputs and set points, and verify proper output action including monitoring the entry and discharge air temperatures for the resulting temperature behavior based on the equipment stages activated.  Problems discovered can be reported, automatically recorded and the original operating parameters can be restored. …”) [The PDA automatically obtaining the thermostat configuration from the thermostat when an existing configuration is selected reads on “configuration data about the equipment are read from the controllers using pre-defined templates that are present in the cloud gateway device”.]

Spivey further, implicitly teaches:
A cloud gateway device. (Spivey: [0048], figure 2 “However, in contrast to the facility 101 of FIG. 1, the facility 201 according to the present invention also includes an automated fault detection (AFD) element 240 that is coupled to the BMS element 230 via a wired link 231 and/or a wireless link 232, and that is also coupled to the energy consumption meter 329.  In one embodiment, the AFD element 240 may be collocated with the BMS element 230.  The AFD element 240 is also coupled to an analytics server 244 over a wide area network 242 such as the well-known internet 242 by well-known mechanisms of connection.”) [The system being coupled by well-known mechanisms of connection implicitly reads on “with the cloud gateway device” and “in communication with cloud gateway device”.]

Pouchak and Spivey do not explicitly teach: a cloud gateway device. 
Wang teaches:
a cloud gateway device. (Wang: [0052] “FIG. 2 is a diagram of additional items in a system.  There may be a house 21 with gateway 11 and router 12.  Hosts 19, such as thermostats, an outdoor air sensor 20 and a remote thermostat 29, may have RF connections to gateway 11.  Router 12 may connect gateway 11 to internet cloud 13.  Internet cloud 13 may provide connections to various applicators 22 such as smart phone component 15, web user component 14, IPad.TM.  24, and so forth.  Cloud 13 may provide a connection to a server infrastructure (or server) 23 incorporating communications, databases, application servers, and so forth.”) [Also see figure 5 for communication between gateway and hosts (e.g., thermostat), and between gateway and service (e.g., cloud application server).]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Pouchak, Spivey and Wang 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve coordinating different protocols by providing information translation (Wang: [0034] “For an intelligent HVAC system, various HVAC devices may work together by communicating with each other through their specific "language" (i.e., HVAC communication protocol).  A remote access gateway device may provide the remote accessibility from other systems to this HVAC system, for example, access to the HVAC information through ethernet.  This may require the gateway device to provide the information translation and transmission capabilities between the different systems.  There may always be the latency issue for a communication between different systems.  The present approach may provide a better user experience when the user accesses the information to an HVAC system remotely by implementing the mailbox data storage mechanism in a gateway device.”).

Regarding claim 13, Pouchak, Spivey and Wang teach teach all the features of claims 11-12.
Spivey further teaches:
wherein pre-defined templates used by the cloud gateway device to decide the equipment configuration data and operational data to be read from the controllers are provided to the cloud gateway device from the cloud system. (Spivey: [0067] “At block 514, the runnable fault algorithm list is developed from the base/updated system model.  Then flow proceeds to block 520.”; [0068] At block 520, a final system model is verified and stored in a 
The motivation to combine Pouchak, Spivey and Wang, which teach the features of the present claim, as submitted in claim 12, is incorporated herein.

Regarding claim 14, Pouchak, Spivey and Wang teach teach all the features of claims 11-12.
Pouchak further teaches:
an analytics infrastructure device; and wherein: the equipment configuration data are read from the controllers discovered by the cloud gateway device, and sent as a configuration to the analytics infrastructure device; and (Pouchak: [0221] “To begin the commissioning startup, the user may tap on the commission button on a PDA screen as shown in FIG. 28a.  The next screen may prompt the user to connect the PDA 12 serial port to thermostat 11, as in FIG. 28b.  Then the configuration tool (i.e., PDA 12) may upload the thermostat model and current configuration from the thermostat. …”) [The PDA reads on “an analytics infrastructure device”.]
operational data from the controller are sent to the analytics infrastructure device. (Pouchak: [0098] “Configuration tool 12 may be connected to thermostat 11 to read an online status report.  The status report may include data, but not limited to, such as the thermostat [The PDA reading the online status from the thermostat reads on thermostat “sending operational data”.]

Regarding claim 15, Pouchak, Spivey and Wang teach teach all the features of claims 11-12 and 14.
Spivey further teaches:
the configuration is compared against standard equipment templates to identify a subset of equipment. (Spivey: [0055] “As noted above, the system model building element 306 creates a hierarchical order of the components, equipment, and subsystems within the facility 201.  The hierarchical ordering is employed all the way down to each subsystem, laying out the system type and component hierarchy for each system.  This feeds into the fault detection algorithm element 310, which selects from a standard set of fault detection algorithms those required for coverage in the facility 201, which results in the development of an initial system model having a list of all the potential filter algorithms that can be applied to the modeled system if all the potential data points existed.”; [0057] “The model refining element 312 utilizes the initially created system model, the normalized and standardized data, and the virtual datapoints 246 to yield a base system model that is stored, along with all appropriate configuration [The initially created system model reads on “standard equipment template”.]	
The motivation to combine Pouchak, Spivey and Wang, which teach the features of the present claim, as submitted in claim 12, is incorporated herein.

Regarding claim 16, Pouchak, Spivey and Wang teach teach all the features of claims 11-12 and 14-15.
Spivey further teaches:
wherein: one or more analytics algorithms of the analytics algorithms for the subset of equipment are looked up with the analytics infrastructure device; (Spivey: [0055] “As noted above, the system model building element 306 creates a hierarchical order of the components, equipment, and subsystems within the facility 201.  The hierarchical ordering is employed all the way down to each subsystem, laying out the system type and component hierarchy for each system.  This feeds into the fault detection algorithm element 310, which selects from a standard set of fault detection algorithms those required for coverage in the facility 201, which results in the development of an initial system model having a list of all the potential filter algorithms that can be applied to the modeled system if all the potential data points existed.”) [The subsystem and component hierarchy reads on “a subset of equipment”, and selecting from the standard set of fault detection algorithms reads on “are looked up …”.]
an instance of the analytics algorithms is started; operational data respective to the subset of the equipment are fed to the instance of the analytics algorithms. (Spivey: [0051] “During real-time operation, the AFD element 240 will gather BMS status data from the BMS element 230, energy consumption data from the meter 229, and various other data described [Starting the real-time operation reads on “an instance of the analytics algorithms is started”, and AFD gathering status data from BMS reads on “operational data respective to the subset of the equipment are fed” to AFD.]
The motivation to combine Pouchak, Spivey and Wang, which teach the features of the present claim, as submitted in claim 12, is incorporated herein.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.W.C./
Examiner
Art Unit 2116


/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116